MIDDLETON P. J.
Epitomized Opinion
This was an action by Hausehild to restrain the Board of Education of. Lakewood from operating a restaurant or cafeteria in the Lakewood High School. The evidence disclosed that plaintiff was a taxpayer of Lake-wiood and that the High School had in operation a lunch room or cafeteria, for use and benefit of its students. This' cafeteria was operated under the supervision of representatives of the Board of Education^ and meals provided for the students at almost cost. The plaintiff, a restaurant keeper, claimed the operation of this careteria was unlawful. In refusing to grant the relief prayed for the Court of Appeals held:
1. There is no authority of law for a Board of Education to" operate either directly or indirectly the business of buying food supplies, having them prepared to be served and served to pupils in the public schools of this state. While the Board may provide a place to eat ,and may also provide utensils for use of pupils in Domestic Science, its authority goes no further, and it cannot use such equipment for conducting a private business.
. 2. As no public interests are invested or impaired, the operation of the restaurant is an activity of the defendant Board, and the public has no interests sin the fund arising fro mits operation.
3. As the operation of this restaurant is of great public benefit and no public interests has been impaired thereby, the court of equity will not restrain the operation of said eare-terial or restaurant or lunch room, under the circumstances and facts as disclosed in this case.